DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
	Claims 1-54 were originally filed on May 27, 2016.
	The amendment to the claims received July 11, 2016 canceled claims 1-38, 41, and 46-54 and amended claims 39 and 42-44.
	The claim set received July 30, 2018 changed the status identifiers only.
	The amendment received January 3, 2020 added new claims 55-60.
	The amendment received December 28, 2020 changed the status identifiers only.
	Claims 39, 40, 42-45, and 55-60 are currently pending.
	Claims 39, 40, 42, 44, 45, 55-57, 59, and 60 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, amide bond, amino acid that may be translationally synthesized, and a pharmaceutically acceptable carrier as the species in the reply filed on December 6, 2017. Claims 43 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Priority
	The present application is a CON of 14/368,564 filed June 25, 2014 (now U.S. Patent 9,409,952) which is a 371 (National Stage) of PCT/JP2012/084103 filed December 28, 2012 and claims foreign priority to JP 2012-156943 filed July 12, 2012 and JP 2011-288865 filed December 28, 2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 39, 40, 42, 44, 45, 55-57, 59, and 60 are rejected under pre-AIA  35 U.S.C. 102(a) and/or (e) as being anticipated by Gao et al. U.S. Patent 9,133,245 effective filing date of June 13, 2011.
For present claims 39, 40, 42, 44, 45, 55-57, 59, and 60, Gao et al. teach cyclic lactadherin peptides comprising at least 10 amino acids but no more 20 amino acids with a cLogP value between 5 and 9 and with substituted amino acids and/or chemical modifications 
Therefore, the presently claimed invention is anticipated by the teachings of Gao et al.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a) and/or (e) as being anticipated by Gao et al. for claims 39, 40, 42, 44, 45, 55-57, 59, and 60 were considered but are not persuasive for the following reasons.
	Applicants contend that Gao et al. do not teach a peptide that has all of the claim features arranged or combined in the same way as the claims. Applicants contend that Gao et al. do not teach a cyclic portion having a bond formed between an active ester group at the side chain of an amino acid or amino acid analog and an amine group of another amino acid or amino acid analog and at least two N-substituted amino acids. Applicants contend that Gao et al. only teach a cLog P of an amino acid and not a peptide.
	Applicants’ arguments are not convincing since the teachings of Gao et al. anticipate the peptide of the instant claims. 
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968).
	Gao et al. teach cyclic peptides with typical peptide bonds between the C-terminus and the N-terminus (please refer to the entire specification particularly the abstract; Figures 5, 6A, 7, 9, 16B; columns 2, 20-23, 37; Table 2; claims). See Montalbetti et al., 2005, Amide bond formation and peptide coupling, Tetrahedron, 61: 10827-10852. It is respectfully noted that the present specification refers to “side chain on the C-terminal side” (e.g. suggesting that the “side chain” encompasses the C-terminus) (please refer to the present specification particularly paragraphs 51, 52, 111, 113, 390, 394). Gao et al. also teach ester modifications (please refer to the entire specification particularly column 20). Gao et al. teach teach various substitutions wherein A1 and A2 are hydrophobic and substituted and additional substitutions of other amino acid residues (please refer to the entire specification particularly columns 2, 3, 12-14, 16-23). Gao et al. teach peptides with cLogP of between 5 and 9 wherein ““added hydrophobicity appropriate for membrane binding” refers to having a ClogP values of between 5 and 9. The value of ClogP tells you how hydrophobic a molecule is. The higher the CloP value, the more hydrophobic the molecule is. For example, a very hydrophilic molecule has aa ClogP=-6, intermediate molecule has a ClogP=0, and a very hydrophobic molecule has ClogP=+6.”. (please refer to the entire specification particularly column 14). It is respectfully noted that when Gao et al. discusses that a two-hydrophobic amino acid motif results in a cLogP value of between 5 and 9, this is referring to the peptide.

Claims 39, 40, 42, 44, and 45 are rejected under pre-AIA  35 U.S.C. 102(a) and/or (e) as being anticipated by Strom et al. U.S. Patent 8,809,280 effective filing date of November 2, 2009 (previously published as WO 2011/051692 published May 5, 2011).
For present claims 39, 40, 42, 44, and 45, Strom et al. teach a peptide of 1-12 amino acids in length with at least one cyclic group, substitutions, and ClogP values of 6 or above including carriers and oral formulations (please refer to the entire specification particularly the abstract; columns 2-10; Tables 3, 5-8).
Therefore, the presently claimed invention is anticipated by the teachings of Strom et al.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a) and/or (e) as being anticipated by Strom et al. for claims 39, 40, 42, 44, and 45 were considered but are not persuasive for the following reasons.
	Applicants contend that Strom et al. do not teach a peptide that has all of the claim features arranged or combined in the same way as the claims. Applicants contend that Strom et al. do not teach a cyclic portion having a bond formed between an active ester group at the side chain of an amino acid or amino acid analog and an amine group of another amino acid or amino acid analog and at least two N-substituted amino acids. Applicant contends that Strom et al. only teach linear peptides.
	Applicants’ arguments are not convincing since the teachings of Strom et al. anticipate the peptides of the instant claims. 
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968).
	Strom et al. teach cyclic peptides with typical peptide bonds between the C-terminus and the N-terminus (please refer to the entire specification particularly the abstract; columns 2, 3, 5, 6, 8, 9). See Montalbetti et al., 2005, Amide bond formation and peptide coupling, Tetrahedron, 61: 10827-10852. It is respectfully noted that the present specification refers to “side chain on the C-terminal side” (e.g. suggesting that the “side chain” encompasses the C-terminus) (please refer to the present specification particularly paragraphs 51, 52, 111, 113, 390, 394). Strom et al. teach preferred peptide bond replacements including esters and peptides comprising one or more cyclic groups which may be linked or fused to one or more cyclic groups (please refer to the entire specification particularly the abstract; paragraph spanning columns 5 and 6; column 8).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39, 40, 42, 44, 45, 55-57, 59, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-45 of U.S. Patent No. 9,409,952. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed invention and the invention of U.S. Patent No. 9,409,952 are drawn to peptides of 9-13 amino acids, a cyclic portion, at least two N-substitutued amino acids, a ClogP value of 6 or more.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,409,952 for claims 39, 40, 42, 44, and 45 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,409,952 renders obvious the products of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
New Rejections Necessitated by the IDS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39, 40, 42, 44, 45, 55-57, 59, and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-43, and 55-73 of copending Application No. 17/011,815 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed peptides and the peptides as claimed in copending Application No. 17/011,815 (reference application) are drawn to peptides comprising a cyclic portion of 5-12 amino acids, at least two N-alkylated amino acids, and a ClogP of 6 or more. Please note: the specification must also be considered since both applications are in prosecution wherein amendments to the claims may be made from the specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39, 40, 42, 44, 45, 55-57, 59, and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/081,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed peptides and the peptides as claimed in copending Application No. 16/081,522 (reference application) are drawn to cyclic peptides. Please note: the specification must also be considered since both applications are in prosecution wherein amendments to the claims may be made from the specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39, 40, 42, 44, 45, 55-57, 59, and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/619,014 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed peptides and the peptides as claimed in copending Application No. 16/619,014 (reference application) are drawn to cyclic peptides. Please note: the specification must also be considered since both applications are in prosecution wherein amendments to the claims may be made from the specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 28, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER D STEELE/Primary Examiner, Art Unit 1658